      Case 7:19-cr-00522 Document 86 Filed on 08/02/19 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                              ENTERED
                                                                                         August 02, 2019
                           UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
VS.                                              § CRIMINAL ACTION NO. 7:19-CR-522-2
                                                 §
JOHN F. CUELLAR                                  §

                      PRE-SENTENCE INVESTIGATION SCHEDULE
       The Defendant having been adjudicated GUILTY in this cause, it is hereby ORDERED
as provided by Local Rule 32 of the Southern District of Texas:

1. That the investigation and preparation of the pre-sentence report be completed by
   September 6, 2019.
2. That immediately thereupon the pre-sentence report shall be made available to the Defense
   Counsel and Counsel for the Government via electronic delivery.
3. That counsel shall electronically file objections to the report (including the alleged facts of
   the offense and application of the sentencing guidelines) by September 20, 2019. A hard
   copy of such objections shall also be provided to Probation. If there is no objection, likewise
   a statement of non-opposition signed by Counsel and the Defendant shall be filed.
4. That after further investigation the pre-sentence officer shall submit a final report by
   October 4, 2019.

5. That counsel shall electronically file memorandums and/or any documentation for sentencing
   purposes 7 days before the sentencing hearing. Any documentation not timely filed may
   be orally presented at the time of the sentencing.

6. That this case is set for sentencing hearing on October 22, 2019 at 2:00 P.M.


       DONE at McAllen, Texas, this 2nd day of August, 2019.



                                                  ___________________________________
                                                  Micaela Alvarez
                                                  United States District Judge




1/1
